Mr. Justice Sears delivered the opinion of the court. It is contended by counsel for appellants that this suit should have been brought in the name of the trustee named in the trust deed, and that it could not be maintained in the name of appellee, the holder of the notes secured. There is no merit in this contention. Cheltenham Co. v. Whitehead, 128 Ill. 279; Dorn v. Colt, 180 Ill. 397; Town v. Alexander, 85 Ill. App. 512. It is also contended that appellee could not maintain the suit, because he was not the owner of the notes secured by the trust deed. Appellee being the holder of the notes, which were indorsed in blank, it will be presumed that he was the owner, no one making adverse claim thereto. Hutchinson v. Crane, 100 Ill. 269. And in this case the evidence does affirmatively establish that he was the owner. Finally, it is urged that the court below erred in appointing a receiver. But the trust deed provided therefor, and the allegations of the verified petition are sufficient to warrant the appointment. The findings of fact in the order of appointment support the order. The argument of counsel as to the homestead rights of appellants is of no force because of the release of all homestead rights by the execution of the trust deed, which specifically provided for such release. JSTo other reason is presented for disturbing the decree. It will therefore be affirmed.